                                UNITED STATES DISTRICT COURT                                            JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      ED CV 19-1820-JFW(KKx)                                         Date: November 12, 2019

Title:        Charanjot Singh -v- 7-Eleven, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                   None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER DISMISSING ACTION FOR LACK OF
                                           SUBJECT MATTER JURISDICTION

        On September 23, 2019, Plaintiff Charanjot Singh (“Plaintiff”), pro se, filed a Complaint in
this Court against Defendants 7-Eleven, Inc., Tammy Rozga, David James Marks, and Joe Depinto
(collectively, “Defendants”). In the Civil Cover Sheet, Plaintiff alleged that the Court had subject
matter jurisdiction over the action pursuant to 28 U.S.C. § 1332(a). However, in his Complaint,
Plaintiff failed to adequately allege the facts essential for diversity jurisdiction pursuant to 28 U.S.C.
§ 1332(a). Specifically, Plaintiff failed to allege the citizenship of himself or Defendants Tammy
Rozga, David James Marks, or Joe Depinto. In addition, Plaintiff failed to allege that the amount in
controversy exceeded $75,000.

       Accordingly, on October 31, 2019, the Court notified Plaintiff of the specific jurisdictional
deficiencies in his Complaint and ordered him to show cause why this action should not be
dismissed for lack of subject matter jurisdiction. The Court advised that an amended complaint
which corrected the jurisdictional defects identified by the Court would be considered a satisfactory
response to the Order to Show Cause.

        On November 8, 2019, Plaintiff filed a First Amended Complaint. However, Plaintiff’s First
Amended Complaint fails to correct the jurisdictional defects identified by the Court. As stated in
the Court’s prior order, diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all
plaintiffs be of different citizenship than all defendants, and (2) the amount in controversy exceed
$75,000. See 28 U.S.C. § 1332(a). However, in his First Amended Complaint, Plaintiff again fails
to allege the citizenship of Defendants Tammy Rozga, David James Marks, or Joe Depinto.

       Federal Rule of Civil Procedure 12(h)(3) specifically states that “[i]f the court determines at
any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.
12(h)(3). Pursuant to Rule 12(h)(3), “a court may raise the question of subject matter jurisdiction,

                                              Page 1 of 2                          Initials of Deputy Clerk sr
sua sponte, at any time during the pendency of the action, even on appeal.” Snell v. Cleveland,
Inc., 316 F.3d 822, 826 (9th Cir. 2002); see also Emerich v. Touche Ross & Co., 846 F.2d 1190,
1194 n. 2 (9th Cir. 1988) (noting that “[i]t is elementary that the subject matter jurisdiction of the
district court is not a waivable matter and may be raised at anytime by one of the parties, by
motion or in the responsive pleadings, or sua sponte by the trial or reviewing court”).

       Accordingly, the Court hereby DISMISSES this action for lack of subject matter jurisdiction.



       IT IS SO ORDERED.




                                              Page 2 of 2                          Initials of Deputy Clerk sr
